The Honorable H.G. Foster Prosecuting Attorney P.O. Box 1105 Faulkner County Courthouse Conway, AR 72032
Dear Mr. Foster:
This is in response to your request for an opinion on whether there is legal authority for paying volunteer firemen mileage fees when they use their personal vehicles for official business, and, if so, whether there is a prescribed amount per mile. In my opinion, there is authority for the payment of such fees and there are limits on the amount per mile that can be paid.
Arkansas Code Annotated § 21-13-107(a) (1987) provides that every department that utilizes the services of volunteers is authorized to provide those volunteers with incidental reimbursements as are consistent with allowances authorized by law for reimbursement of state or local employees. Such reimbursements include transportation costs and other expenses the department deems appropriate to assist volunteers in performing their duties, provided that sufficient funds are available. Apparently, transportation reimbursement may be furnished only to those volunteers whose presence is determined to be necessary to the department. See A.C.A. § 21-13-107(b)(3)(A) (1987). Volunteer firemen would most likely be considered volunteers whose presence is necessary to the volunteer fire department. Accordingly, it is my opinion that volunteer firemen may be reimbursed for their transportation costs, if the department deems such reimbursement appropriate and if sufficient funds are available. It must be noted, however, that this statute should not be deemed to provide a lawful claim on the part of volunteers for reimbursement of such expenses, absent the existence of certain circumstances.See A.C.A. § 21-13-104 (1987).
With regard to the amount these volunteer firemen may be reimbursed for their mileage, A.C.A. § 21-13-107(b)(3)(A) provides that rates or amounts of reimbursement for transportation expenses of volunteers:
  shall not exceed the allowances provided under applicable state travel regulations for state departments or under applicable travel regulations with respect to volunteer services rendered departments of political subdivisions and school districts.
Applicable state travel regulations provide that reimbursement for the use of private vehicles for travel on state business shall be at the rate of twenty-five cents per mile. See StateAccounting Procedures Manual, Part II, Chapter Eleven, Travel Vouchers and Regulations, Reg. No. II-11.2 (April 22, 1991). This regulation was passed pursuant to Act 1222 of 1991, which amended A.C.A. § 19-4-903(b)(1)(A) (Supp. 1989) to provide that unless otherwise provided for by law, transportation expense reimbursement shall not exceed the allowable reimbursement rate of the Internal Revenue Service, which is currently twenty-seven and a half cents per mile. See Internal Revenue Bulletin
1990-52 (December 24, 1990). The promulgators of the Arkansas state travel regulations evidently decided that twenty-five cents per mile was an appropriate reimbursement rate for this purpose. We have been unable to find any travel regulations governing the reimbursement of volunteers for mileage expenses. Accordingly, the reimbursement rate for these volunteer firemen appears to be governed by the state travel regulations and, in my opinion, should not exceed twenty-five cents per mile.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
Winston Bryant Attorney General